Citation Nr: 0807990	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  03-23 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to June 
1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office in Cleveland, Ohio that, among 
other things, denied a total rating based on unemployability 
due to service-connected disability.  His appeal also 
initially included the issue of an increased rating for low 
back disability.  However, that claim was denied by Board 
decision dated in October 2006.

The veteran was afforded a personal hearing in December 2004 
before the undersigned Veterans Law Judge sitting at 
Cleveland, Ohio.  The transcript is of record.  

In a statement dated and received in November 2007, the 
veteran requests a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  He also stated that his 
low back disorder had worsened.  These matters are not 
properly before the Board for appellate review and are 
referred to the RO for appropriate consideration.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

At the outset, the Board notes that following the most recent 
supplemental statement of the case in September 2007, a 
private medical report not previously considered was received 
in November 2007.  This evidence is pertinent to the claim on 
appeal.  The Board cannot consider this evidence in the first 
instance unless the veteran waives his right to initial 
review by the agency of original jurisdiction (See 38 C.F.R. 
§§ 19.38(b) (3), 20.1304(c) (2007)), which neither he nor his 
representative has done.  Therefore, due process requires 
that this case be returned to the RO for a supplemental 
statement of the case.

The appellant asserts that he is totally disabled and unable 
to obtain or engage in any gainful employment due to service-
connected psychiatric and low back disorders.  The Board 
finds, however, that the current clinical record is not 
sufficiently developed to definitively conclude whether or 
not he is totally disabled and unemployable on account of 
service-connected disorders.

Review of the record discloses that the veteran was most 
recently afforded VA evaluation for the service-connected low 
back condition in March 2005.  In a statement received in 
November 2007, he contends that both the low back and PTSD 
disabilities have gotten worse.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran indicates that his service-connected disability has 
worsened since the last examination, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination. See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability has increased in severity); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

Additionally, the Court has held that in the case of a claim 
for a total rating based on individual unemployability, the 
duty to assist requires VA to obtain an examination which 
includes an opinion on what effect the veteran's service-
connected disabilities have on his ability to work. See 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Given that 
there has been no assessment in this respect, the Board will 
remand the case for further examination to determine the 
current extent of symptomatology associated with the service-
connected disorders and a clinical opinion.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
conducting a thorough and contemporaneous medical examination 
when indicated, and providing a medical opinion which takes 
into account the records of prior medical treatment so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The Board also notes that in the statement dated in November 
2007, the veteran related that he continues to receive VA 
outpatient treatment at the Cleveland RO and that these 
clinical data should be secured.  The record thus indicates 
that relevant evidence in support of the veteran's claim may 
exist or could be obtained from a VA facility. See Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The most recent records date through June 4, 
2007.  Therefore, VA outpatient treatment records dating from 
June 5, 2007 to the present should be requested and 
associated with the file.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims files and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are completed.  
In particular, the RO should 
ensure that the notification 
requirements and development 
procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007); 
and the Court's holding in 
Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 
2008) are fully met with since the 
most recent duty-to assist letters 
in March 2005.  

2.  Copies of all of the veteran's 
VA treatment records dating from 
June 5, 2007 to the present should 
be retrieved and associated with 
the claims folder.  

3.  Thereafter, the veteran should 
be scheduled for comprehensive 
examinations by a VA physician(s) 
with appropriate expertise to 
determine the impact of his 
service-connected low back, PTSD, 
bilateral hearing, and tinnitus on 
his ability to secure and maintain 
gainful employment.  All necessary 
tests and studies should be 
performed and all findings must be 
reported in detail.  The claims 
folder and a copy of this remand 
must be made available to the 
examiners for review.  The 
examiner(s) are requested to opine 
whether the veteran's service-
connected disabilities, either 
singly or in the aggregate, render 
him unable to secure or follow a 
substantially gainful occupation.  
Complete and detailed rationale is 
requested for the opinion 
provided.

4.  The veteran must be given 
adequate notice of the 
examination(s), to include 
advising him of the consequences 
of failure to report under 38 
C.F.R. § 3.655 (2007).  A copy of 
the examination notification 
should be associated with the 
claims folder.  Failure to appear 
for examination(s) should be noted 
in the file. 

5.  The RO should ensure that the 
medical reports requested above 
comply with this remand.  If the 
reports are insufficient, or if 
any requested action is not taken 
or is deficient, they should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

